tyoki@ld,
Case 1:19-cv-03452-LES Document 17 Filed 05/16/19 pagorig 21

DGE SCHOFIELD

Jason M. Drangel JD 7204)
jdrangel @ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Bricanne Scully (BS 3711)
bsculiv(@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165

Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiffs

Spin Master Lid. and Spin Master, Inc.

   
    

R
S- DISTRICT

 

%

   

MAY 26 2010

 
  

80, OF NY

  

CV

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SPIN MASTER LTD. and SPIN MASTER, INC.,
Plaintiffs
v.

ALVY, AMYUNS, ATRIGGER, BASONS888,
BOKENUS, CATCHMAIK, CENDA,
COLEIFIT, CYMELY, DADIN, DICESNOW,
DIYURFEELING, DLUCKY, EASERELAX,
ELBEE, FENGHESHUN, FITYLE, FSHGH,
GODBL3SSALL, GLOBAL DISCOUNT
WAREHOUSE, GLOBALCAREMARKET,
IMIXLOT, KECOOI, LITTIL, LTINTIN, MY
ONYX, NOVOTE, OLIOTE, PIEI JKIEWS,
PLUSA, PREMIUM SEGMENT, ROSS
VARNER INC., RUNFON, SANOHAMi,
SEENDOM, SUPERGOGO, TORERO  X,
TWISTYMAGICALPETZ, UKRCG, WOMDEE-
DIRECT, XTAOHUOJL, YAOGUAN, YARDOM,
YUNCONG.15 and ZHANHONG DIRECT,

 

Defendants

La hte ek GF A A! A end a

 

Civil Case No.:

~{PROPOSED}-*#—~ 4

1) TEMPORARY RESTRAININ
ORDER; 2) ORDER
RESTRAINING MERCHANT
STOREFRONTS AND
DEFENDANTS’ ASSETS WITH
THE FINANCIAL INSTITUTIONS;
3) ORDER TO SHOW CAUSE
WHY A PRELIMINARY
INJUNCTION SHOULD NOT
ISSUE; 4) ORDER AUTHORIZING
BIFURCATED AND
ALTERNATIVE SERVICE; AND 5)
ORDER AUTHORIZING
EXPEDITED DISCOVERY

FILED UNDER SEAL

 
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 2 of 21

  

Plaintiffs or “Spin
Master”

 

ee
: Deh

 

GLOSSARY

 

in Master Lid. and Spin Master, Inc.

 

Sp

 

Defendants

ALVY, Amyuns, Atrigger, bason888, BokenUS,
Catchmaik, Cenda, COLEIFIT, Cymely, Dadiii,
dicesnow, DfYurfeeling, DLUCKY, EASERELAX,
ElBee, fengheshun, fityle, Fshgh, GODBL3SSALL,
Global Discount Warehouse, GlobalCareMarket,
imixlot, kecooi, LittiL, LTINTIN, My ONYX,
NOVOTE, Oliote, Piei Jkiews, plusA, Premium
Segment, Ross Varner Inc., RUNFON, SANOHAMI,
SEENDOM, supergogo, Torero X, twistymagicalpetz,
UKCG, Womdee-Direct, Xiachuoji, Yaoguan,
Yardom, Yuncong.15 and Zhanhong Direct

 

Amazon

Amazon.com, a Seattle, Washington-based, online
marketplace and e-commerce platform owned by
Amazon.com, Inc., a Delaware corporation, that allows
manufacturers and other third-party merchants, like
Defendants, to advertise, distribute, offer for sale, sell
and ship their retail products, which, upon information
and belief, primarily originate from China, directly to
consumers worldwide and specifically to consumers
residing in the U.S., including New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiffs

 

New York Address

244 Madison Ave, Suite 411, New York, NY 10016

 

Complaint

Plaintiffs’ Complaint filed on April 18, 2019

 

Application

Plaintiffs’ Ex Parte Application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4) an order
authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery filed on April 18,
2019

 

Harrs Dec.

Declaration of Christopher Hairs in Support of
Plaintiffs’ Application

 

Scully Dec.

Declaration of Brieanne Scully in Support of Plaintiffs’
Application

 

Spin Master Products

Innovative children’s lifestyle products and toys under
Plaintiffs’ own well-known brands, including Twisty
Petz, Flutterbye Fairy, Bunchems and Hatchimals, as
well as under their licensed properties, such as Paw
Patrol and Air Hogs

 

 

Twisty Petz Mark

U.S. Trademark Registration No. 5,514,561 for
“TWISTY PETZ” for a variety of goods in Class 28

 

Twisty Petz Work

 

 

U.S. Copyright Registration No. VA 1-305-408,

I

   

 

 

 
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 3 of 21

 

covering the Twisty Petz Packaging Artwork &
Collectors’ Guides

 

Twisty Petz Products

Bejeweled pets that transform into sparkly bracelets,
necklaces or backpack accessories with a few simple
twists

 

Counterfeit Products

Products bearing or used in connection with the Twisty
Petz Mark and/or Twisty Petz Work, and/or products in
packaging and/or containing labels and/or hang tags
bearing the Twisty Petz Mark and/or Twisty Petz Work,
and/or bearing or used in connection with marks and/or
artwork that are confusingly or substantially similar to
the Twisty Petz Mark and/or Twisty Petz Work and/or
products that are identical or confusingly or
substantially similar to the Twisty Petz Products

 

Infringing Listings

Defendants’ listings for Counterfeit Products

 

User Accounts

Any and all websites and any and all accounts with
online marketplace platforms such as Amazon, as well
as any and all as yet undiscovered accounts with
additional online marketplace platforms held by or
associated with Defendants, their respective officers,
employees, agents, servants and all persons in active
concert or participation with any of them

 

Merchant Storefronts

Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in products,
including Counterfeit Products, which are held by or
associated with Defendants, their respective officers,
employees, agents, servants and all persons in active
concert or participation with any of them

 

Defendants’ Assets

Any and all money, securities or other property or
assets of Defendants (whether said assets are located in
the U.S. or abroad)

 

Defendants’ Financial
Accounts

Any and all financial accounts associated with or
utilized by any Defendants or any Defendants’ User
Accounts or Merchant Storefront(s) (whether said
account is located in the U.S. or abroad)

 

Financial Institutions

Any banks, financial institutions, credit card companies
and payment processing agencies, such as
Amazon.com, Inc., Amazon Payments, Inc. (“Amazon
Pay”), PayPal Inc. (“PayPal”), Payoneer Inc.
(“Payoneer”), PingPong Global Solutions, Inc.
(“PingPong”) and other companies or agencies that
engage in the processing or transfer of money and/or
real or personal property of Defendants

 

 

Third Party Service
Providers

 

Online marketplace platforms, including, without
limitation, those owned and operated, directly or

 

il

 
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 4 of 21

 

 

indirectly by Amazon.com, Inc., such as Amazon, as
well as any and all as yet undiscovered online
marketplace platforms and/or entities through which
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them manufacture, import,
export, advertise, market, promote, distribute, offer for
sale, sell and/or otherwise deal in Counterfeit Products
which are hereinafter identified as a result of any order
entered in this action, or otherwise

 

 

iil

 
Case 1:19-cv-03452-LGS Document17 Filed 05/16/19 Page 5 of 21

On this day, the Court considered Plaintiffs’ ex parfe application for the following: 1) a
temporary restraining order; 2) an order restraining Merchant Storefronts and Defendants’ Assets
with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not
issue; 4) an order authorizing bifurcated and alternative service and 5) an order authorizing
expedited discovery against Defendants, Third Party Service Providers and Financial Institutions
in light of Defendants’ intentional and willful offerings for sale and/or sales of Counterfeit
Products.’ A complete list of Defendants is attached hereto as Schedule A, which also includes links
to Defendants’ Merchant Storefronts and Infringing Listings. Having reviewed the Application,
Declarations of Christopher Harrs and Brieanne Scully, along with exhibits attached thereto and
other evidence submitted in support thereof, the Court makes the following findings of fact and
conclusions of law:

FACTUAL FINDINGS & CONCLUSIONS OF LAW

I. Plaintiffs are part of a large, multinational toy and entertainment company started
in 1994 that designs and sells innovative children’s lifestyle products and toys under their own
well-known brands, including Twisty Petz, Flutterbye Fairy, Bunchems and Hatchimals, as well
as under their licensed properties, such as Paw Patrol and Air Hogs.

2. Plaintiffs sell their Spin Master Products throughout the U.S. and the world through
major retailers, quality toy stores, department stores and online marketplaces, including, but not
limited to, Walmart, Toys R Us, Target, Kohl’s and Amazon.com.

3. One of Plaintiffs’ most recent and successful products is the Twisty Petz Products,

which are bejeweled pets that transform into sparkly bracelets, necklaces or backpack accessories

 

! Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Complaint, Application or Glossary.
j

 
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 6 of 21

with a few simple twists. There are over 70 types of Twisty Petz to collect, ranging from Leona
Lion to Pearly Puppy to Zaggy Zebra and more.

4. Twisty Petz has been named one of the “hottest toys for 2018” by the New York
Post and was included in Amazon's 2018 Holiday Toy List? The Twisty Petz Products are
predicated to sellout and become impossible to find due to their popularity.?

5. While Plaintiffs have gained significant common law trademark and other rights in
their Twisty Petz Products, through use, advertising and promotion, Plaintiffs have also protected
their valuable rights by filing for and obtaining a federal trademark registration.

6. For example, Plaintiffs own the Twisty Petz Mark, including U.S. Trademark

Registration No. 5,514,561 for “TWISTY PETZ” for a variety of goods in Class 28.

7. The Twisty Petz Mark is currently in use in commerce in connection with the
Twisty Petz Products.
8. In addition, Plaintiffs also own the registered and unregistered copyrights in and

related to the Twisty Petz Products. For example, Plaintiffs own the Twisty Petz Work, including
U.S. Copyright Reg. VA 1-305-408, covering the Twisty Petz Packaging Artwork & Collectors’
Guides, as well as numerous common law copyrights.

9, Defendants are manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale or Counterfeit Product through Defendants’
User Accounts and Merchant Storefronts with Amazon (see Schedule A for links to Defendants’

Merchant Storefronts and Infringing Listings);

 

* Melanie Notkin, These are the hottest toys for 2018 (April 5, 2018), NEW ‘YoRK Post,
https://nypost.com/201 8/04/03/these-are-the-hottest-toys-for-2018/; Remi Rosmarin, Amazon predicts these will be
the i100 hottest toys every kid wanis this holiday season (October 13, 2018, BUSINESS INSIDER,
hittos://www,businessinsidet.com/amazon-best-toys-games-holidays-christmas-2018-9,

3 PR.coM, TOP [0 HOT HOLIDAY 2018 GIFTS THAT WILL BECOME IMPOSSIBLE TO FIND (October 1,
2018), http: /Mwww.lethaichickengames.com/biog/top-i 0-hot-holiday-20 1 8-si fis-that-wiil-become-impossible-to-
find.

 

2
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 7 of 21

10. Amazon is a Seattle, Washington-based, online marketplace and e-commerce
platform owned by Amazon.com, Inc., a Delaware corporation, that allows manufacturers and
other third-party merchants, like Defendants, to advertise, distribute, offer for sale, sell and ship
their retail products, which, upon information and belief, primarily originate from China, directly
to consumers worldwide and specifically to consumers residing in the U.S., including New York.

11. Defendants are not, nor have they ever been, authorized distributors or licensees of
the Twisty Petz Products. Neither Plaintiffs, nor any of Plaintiffs’ authorized agents, have
consented to Defendants’ use of the Twisty Petz Work and/or Twisty Petz Mark, nor have Plaintiffs
consented to Defendants’ use of marks and/or artwork that are confusingly and/or substantially
similar to, identical to and constitute a counterfeiting or infringement of the Twisty Petz Work
and/or Twisty Petz Mark;

12. Piaintiffs are likely to prevail on their Lanham Act, copyright and related common
law clairns at trial;

13. Asaresult of Defendants’ infringements, Plaintiffs, as well as consumers, are likely
to suffer immediate and irreparable losses, damages and injuries before Defendants can be heard
in opposition, unless Plaintiffs’ Application for ex parte relief is granted:

a. Defendants have offered for sale and sold substandard Counterfeit Products that
infringe the Twisty Petz Work and/or Twisty Petz Mark:

b. Plaintiffs have well-founded fears that more Counterfeit Products will appear in the
marketplace; that consumers may be misled, confused and disappointed by the quality
of these Counterfeit Products, resulting in injury to Plaintiffs’ reputation and
goodwill; and that Plaintiffs may suffer loss of sales for their Twisty Petz Products;
and

c. Plaintiffs have well-founded fears that if it proceeds on notice to Defendants on this

Application, Defendants will: (i) secret, conceal, destroy, alter, sell-off, transfer or

3
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 8 of 21

otherwise dispose of or deal with Counterfeit Products or other goods that infringe
the Twisty Petz Work and/or Twisty Petz Mark, the means of obtaining or
manufacturing such Counterfeit Products, and records relating thereto that are in their
possession or under their control, (ii) inform their suppliers and others of Plaintiffs’
claims with the result being that those suppliers and others may also secret, conceal,
sell-off or otherwise dispose of Counterfeit Products or other goods infringing the
Twisty Petz Work and/or Twisty Petz Mark, the means of obtaining or manufacturing
such Counterfeit Products, and records relating thereto that are in their possession or
under their control, (iit) secret, conceal, transfer or otherwise dispose of their ill-
gotten proceeds from its sales of Counterfeit Products or other goods infringing the
Twisty Petz Work and/or Twisty Petz Mark and records relating thereto that are in
their possession or under their control and/or (iv) open new User Accounts and
Merchant Storefront under new or different names and continue to offer for sale and
sell Counterfeit Products with little to no consequence;

14. ‘The balance of potential harm to Defendants of being prevented from continuing to
profit from their illegal and infringing activities if a temporary restraining order is issued is far
outweighed by the potential harm to Plaintiffs, their business, the goodwill and reputation built up
in and associated with the Twisty Petz Work and/or Twisty Petz Mark and to their reputations if a
temporary restraining order is not issued;

15. Public interest favors issuance of the temporary restraining order in order to protect
Plaintiffs’ interests in and to the Twisty Petz Work and/or Twisty Petz Mark, and to protect the
public from being deceived and defrauded by Defendants’ passing off of their substandard
Counterfeit Products as Twisty Petz Products:

16. Plaintiffs have not publicized their request for a temporary restraining order in any

way;
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 9 of 21

17. Service on Defendants via electronic means 1s reasonably calculated to result in
proper notice to Defendants.

18. If Defendants are given notice of the Application, they are likely to secret, conceal,
transfer or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products
or other goods infringing the Twisty Petz Work and/or Twisty Petz Mark. Therefore, good cause
exists for granting Plaintiffs’ request for an asset restraining order. It typically takes the Financial
Institutions a minimum of five (5) days after service of the Order to locate, attach and freeze
Defendants’ Assets and/or Defendants’ Financial Accounts and it is anticipated that it will take the
Third Party Service Providers a minimum of five (5) days to freeze Defendants’ Merchant
Storefronts. As such, the Court allows enough time for Plaintiffs to serve the Financial Institutions
and Third Party Service Providers with this Order, and for the Financial Institutions and Third
Party Service Providers to comply with the Paragraphs 1(B)(1) through 1(B)(2) and I(C)(1) of this
Order, respectively, before requiring service on Defendants.

19. Similarly, if Defendants are given notice of the Application, they are likely to
destroy, move, hide or otherwise make inaccessible to Plaintiffs the records and documents relating
to Defendants’ manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale and/or sale of Counterfeit Products. Therefore Plaintiffs

have good cause to be granted expedited discovery.

ORDER

Based on the foregoing findings of fact and conclusions of law, Plaintiffs’ Application is

hereby GRANTED as follows:

I. Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

restrained and enjoined from engaging in any of the following acts or omissions pending the
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 10 of 21

hearing and determination of Plaintiffs’ Application for a preliminary injunction as referenced

in Paragraph (I1)(A) below:

1) manufacturing, importing, exporting, advertising, marketing, promoting, distributing,
displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,
or any other products bearing the Twisty Petz Work and/or Twisty Petz Mark and/or
marks and/or artwork that are confusingly and/or substantially similar to, identical to

and constitute a counterfeiting or infringement of the Twisty Petz Work and/or Twisty

Petz Mark;

 

3) secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any computer files,
data, business records, documents or any other records or evidence relating to their
User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution, display,
offering for sale and/or sale of Counterfeit Products;

4) effecting assignments or transfers, forming new entities or associations, or creating
and/or utilizing any other platform, User Account, Merchant Storefront or any other
means of importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products for the purposes of

circumventing or otherwise avoiding the prohibitions set forth in this Order; and
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 11 of 21

5} knowingly instructing, aiding or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs I(A)(1) through I(A\(4)
above and 1(B)(1) through I(B\(2) and 1(C)(1) below.

B. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of
the following acts or omissions pending the hearing and determination of Plaintiffs’ Application
for a preliminary injunction as referenced in Paragraph (H)(A) below, or until further order of
the Court:

1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying
Defendants’ Assets from or to Defendants’ Financial Accounts until further ordered by this
Court;

2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing
of and/or dealing with any computer files, data, business records, documents or any other
records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;
and

3) knowingly instructing, aiding or abetting any person or business entity in engaging in any
of the activities referred to in subparagraphs I(A)(1) through [(A)(4) and I(B)\(1) through
I(B)(2) above and 1(C)(1) below.

C. ITIS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers are hereby restrained and enjoined from engaging in any of the following acts or
omissions pending the hearing and determination of Plaintiffs’ Application for a preliminary
injunction as referenced in Paragraph (IT)(A) below, or until further order of the Court:

1) within five (5) days after receipt of service of this Order, providing services to Defendants,

Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, without

 
\\

Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 12 of 21

limitation, continued operation of Defendants’ User Accounts and Merchant Storefronts:
and

2) knowingly instructing, aiding, or abetting any other person or business entity in engaging
in any of the activities referred to in subparagraphs I(A)(1) through I(A)(4), 1(B)(1) through
I(B)(2) and 1(C)(1) above.

Il. Order to Show Cause Why A Preliminary Injunction
Should Not Issue And Order Of Notice

. Defendants are hereby ORDERED to show cause before this Court in Courtroom /J/0@ of the

United States District Court for the Southern District of New York at 566-PeartStreev40 Foley
Square, New York, New York on Mb J MV ay 23 22019 at f/O' 30 Am.
or at such other time that this Court deems appropriate, why a preliminary injunction, pursuant
to Fed. R. Civ. P. 65(a), should not issue.

Il IS FURTHER ORDERED that opposing papers, if any, shall be filed electronically with
the Court and served on Plaintiffs’ counsel by delivering copies thereof to the office of Epstein

Drangel LLP at 60 East 42™ Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drangel

on or before Mio May l6 , 2019. Plaintrffs-shat-fie-any-Reply-papers-on—or-c__

 

before PHO 2

IT IS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at
the show cause hearing scheduled in Paragraph [I(A) above may result in the imposition of a
preliminary injunction against them pursuant to Fed. R. Civ. P. 65, which may take effect
immediately upon the expiration of this Order, and may extend throughout the length of the

litigation under the same terms and conditions set forth in this Order.

HE Asset Restraining Order
[PIS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority

to provide final equitable relief, as sufficient cause has been shown, that within five (5) days
8
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 13 of 21

of receipt of service of this Order, the Financial Institutions shall locate and attach Defendants’
Financial Accounts and shall provide written confirmation of such attachment to Plaintiffs’

counsel.

ITV. Order Authorizing Bifurcated and Alternative Service by Electronic Means
. ITIS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4((3), as sufficient cause has been

shown, that service may be made on, and shall be deemed effective as to Defendants if it is
Bett ey May 8, 2-019, by did
completed by’ the following means:

1) delivery of: (1) PDF copies of this Order together with the Summons and Complaint, or
Gi) a link to a secure website (including NutStore, a large mail link created through
Rmail.com and via website publication through a specific page dedicated to this
Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be
able to download PDF copies of this Order together with the Summons and Complaint,
and all papers filed in support of Plaintiffs’ Application seeking this Order to
Defendants’ e-mail addresses to be determined after having been identified by
Amazon.com, Inc. pursuant to Paragraph V(C).

. ITIS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

Service Providers and Financial Institutions through the pendency of this action.

. ITIS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

by electronic means ordered herem shall be made within five (5) days of the Financial

Institutions and Third Party Service Providers’ compliance with Paragraphs III(A) and V(C)

of this Order.

. ITIS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the Court

shall issue a single original summons in the name of “ALVY and all other Defendants

identified in the Complaint” that will apply to all Defendants.
* 9
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 14 of 21

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made
and shall be deemed effective as to the following if it is completed by the below means:

1) delivery of: () a PDF copy of this Order, or (ii) a link to a secure website where PayPal
Inc. will be able to download a PDF copy of this Order via electronic mail to EE Omaha
Legal Specialist at EEOMALegalSpecialist(@paypal.com;

2) delivery of: (i) a true and correct copy of this Order via Federal Express to Amazon.com,
Inc. at Corporation Service Company 300 Deschutes Way SW, Suite 304, Tumwater, WA
98501, Gi} a PDF copy of this Order or (iii) a link to a secure website where Amazon.com,
Inc. and Amazon Pay will be able to download a PDF copy of this Order via electronic
mail to Deana Ahn counsel for Amazon Pay, at deanaahn@dwt.com and

amazonsubpoenas@dwt.com;

Vv. Order Authorizing Expedited Discovery
A. ITIS FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve
upon Plaintiffs’ counsel a written report under oath providing:
a. their true name and physical address;
b. the name and location and URL of any and all websites that Defendants own and/or
operate and the name, location, account numbers and URL for any and all User

Accounts and Merchant Storefronts on any Third Party Service Provider platform

that Defendants own and/or operate;

 
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 15 of 21

e. the steps taken by each Defendant, or other person served to comply with Section
L above.

2) Plaintiffs may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of
Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and
Eastern Districts of New York and Defendants who are served with this Order shall provide
written responses under oath to such interrogatories within fourteen (14) days of service to
Plaintiffs’ counsel.

3) Plaintiffs may serve requests for the production of documents pursuant to Fed. R. Civ. P.
26 and 34, and Defendants who are served with this Order and the requests for the
production of documents shall produce all documents responsive to such requests within
fourteen (14) days of service to Plaintiffs’ counsel.

. IT TS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

receipt of service of this Order the Financial Institutions shall identify any and all of

Defendants’ Financial Accounts, and provide Plaintiffs’ counsel with a summary report

containing account details for any and all such accounts, which shall include, at a minimum,

identifying information for Defendants, including contact information for Defendants

(including, but not limited to, mailing addresses and e-mail addresses}, account numbers and

account balances for any and all of Defendants’ Financial Accounts and confirmation of said

compliance with this Order.

. ITTS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

receipt of service of this Order, the Third Party Service Providers shall identify any and all of

Defendants’ User Accounts and Merchant Storefronts, and provide Plaintiffs’ counsel with a

summary report containing account details for any and all User Accounts and Merchant

Storefronts, which shall include, at a minimum, identifying information for Defendants and

Defendants’ User Accounts and Defendants’ Merchant Storefronts, contact information for

11
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 16 of 21

Defendants (including, but not limited to, mailing addresses and e-mail addresses) and

confirmation of said compliance with this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days of receiving actual notice of this Order, all Financial

Institutions who are served with this Order shall provide Plaintiffs’ counsel all

documents and records in their possession, custody or control (whether located in the

U.S. or abroad) relating to any and all of Defendants’ Financial Accounts, including,

but not limited to, documents and records relating to:

a.

b.

account numbers;

current account balances;

any and all identifying information for Defendants, Defendants’ User Accounts and
Defendants’ Merchant Storefronts, including, but not limited to, names, addresses
and contact information;

any and all account opening documents and records, including, but not limited to,
account applications, signature cards, identification documents and if a business
entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts;

any and all deposits and withdrawals during the previous year from each and every
one of Defendants’ Financial Accounts and any and all supporting documentation,
inchiding, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements; and

any and all wire transfers into each and every one of Defendants’ Financial
Accounts during the previous year, including, but not limited to, documents
sufficient to show the identity of the destination of the transferred funds, the identity

of the beneficiary’s bank and the beneficiary’s account number.

12
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 17 of 21

E. ITIS FURTHER ORDERED, as sufficient cause has been shown, that:

1)

Within fourteen (14) days of receipt of service of this Order, the Third Party Service

Providers shall provide to Plaintiffs’ counsel all documents and records in its

possession, custody or control (whether located in the U.S. or abroad) relating to

Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not

limited to, documents and records relating to:

a. any and all User Accounts and Defendants’ Merchant Storefronts and account
details, including, without limitation, identifying information and account numbers
for any and all User Accounts and Defendants’ Merchant Storefronts that
Defendants have ever had and/or currently maintain with the Third Party Service
Providers that were not previously provided pursuant to Paragraph V(C);

b. the identities, location and contact information, including any and all e-mail
addresses of Defendants that were not previously provided pursuant to Paragraph
V(C);

c. the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history
and listing history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts; and

d. Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing the Twisty Petz Mark and/or Twisty Petz

Work and/or marks and/or artwork that are confusingly and/or substantially similar

13
Case 1:19-cv-03452-LGS Document 17 Filed 05/16/19 Page 18 of 21

to, identical to and constitute a counterfeiting or an infringement of the Twisty Petz

Mark and/or Twisty Petz Work.

VI. Security Bond

A. ITIS FURTHER ORDERED that Plaintiffs shall place security in the amount of fen | Housand

Dollars ($i 0 Coc _) with the Court which amount is determined adequate for the payment A
of any damages any person may be entitled to recover as a result of an improper or sonata) fs

restraint ordered hereunder.

VI. = Sealing Order

A. IT IS FURTHER ORDERED that Plaintiffs’ Complaint and exhibits attached thereto, and
Plaintiffs’ ex parte Application and the Declarations of Christopher Harrs and Brieanne Scully
in support thereof and exhibits attached thereto and this Order shall remain sealed until the
Financial Institutions and Third Party Service Providers comply with Paragraphs I(C), III(A)

aud V(C) of this Order.

SO ORDERED.

J SIGNED this 24 day of April a i
fd Lo

UXITED STATES DISTRICT JUDGE

14
19-cv-03452-LGS Document17 Filed 05/16/19 Page 19 of 21

Case 1

 
 
 

 
 

 

 

 

HICOOHDIGGALW=C 2328/1 ay eg ¢ ZS OIOO ANS Tsou s/WiOs uOZeLe MAM /:SC11Y

JO) BiG + PI PetU=sploMmMAay eT Se
“B=ISBESYSOVGPST=DIDBSILN=BleTS2 TIs=jau/A 1 ADZLINCOG/OP/eNsIG
“yajaeag-\siM | -/euluy-Ise|Ay/WwoT uozeWe MAM / /sdyy

unysaysua

ot

 

WICOODIAdALV=Gia2e/dayeUrR OAK ZV LONVOTY =a {s/WorLOZeWe MMs /sdTy

Ja[DIEIQ+EIEW=SPIOMABH ERT
BuSRECSCOPEVST“DIN SRILA E 48=$94/dONd XNA LO8/dp/jeqsey
-}8)S3e21g-[e Wu uy-AqSIM | -WaAyiaA/Wwoy uozeWe Maas isdiy

309i

ST

 

HACOOIIAdALY=C}2822/ hay euUg SOW TIDIZISSLY=SlU {s/o uOZewE Mma fscay

Tsosdgg4in=8008 000 3|2
i ujse’ gq ip oA xdd=jas/Mazza Mo 20d/yon posd/d8/wies uo Zewe Mam si sdyg

XW APISVS

PT

 

YICOKGdA Ly 0 1892| daa BU AZ HAS dSOUPNe ES Es AaiOS UOZRW MMA /ScRY

T=aschgedin=alg00s G00 3
ie use q yp GA xddsyed/ugsesKy20g/npoid/d2/woes uozewe mas sayy

AMINIG

et

 

BICOXOAPIGdALV=C1802/d 18x JEL PSS DIGUNIGAITY =a és wos uOZeLUa MMA SCY

18/832I9 + /EIF CLUS PIOMADY'Q/ TT

“S=ISPOT A TOPE PST =PIOBRALN=BAELT TE “T15=494/69HHANIAILON/Ep/stad
-¥8)89e1g-HBeyy-AlSIM | -Buliaa UN Alc /WOs uOZEWE MMM SRY

BuyjseyNAig

cr

 

BECO OUNGd ALY =C a0e(d Ia JEW Eg AOD NM =aul2s/los uozeWe Mims sday

1a/ROBIG4 ESBS PIOMADT Bee L

“REIS VST SZOVEPSTSPIDERINAMEZBT T 1844/1229 /9r208/dpfeosedg
-PoPeIe1g-s] BLU Uy-Ajg wessy-mousazig /WU02 UOTE MMA /Sdy3Y

AMOUSSoIP

EE

 

HAGOXMOdALY=G1esefdlaxseg OF pMEDSOrsy Cy=auls/wo7 uoTEE Mma sd RY

Joe +OIBRU=spIOMAay g ET E-g
SIS RPLPGOPEPST=PID RSH TLE TF 4S=181/ 29g 4ANL0G/dp/ajqeunojseed
-8(q1198//09-sal2)y93aN-SUaIpyIyD-Wpeg/was voZeWwe MMM s/s sda3y

iipec

OT

 

HAIOQODIGdAL V=c aed ay Fe Ue c ADLAD AMES SHIT W=aul ss uog uoZ2We MMs isda

T=Uppiaja9 euqg zieslBew=spiomAax Rg
“S=ISRZVOPTEGPST=PIDRBALN=B TI T S940 daNouN/08/cn/ueLedispuly
“B81 g-SUBIBHY9-3/4133809-3] qe WJOjsu es) -Jajaseag /Was uOZe We AMA /Sdyty

AjawiAD

 

SI OOXH HO gAL Y= ase (ays e urs ye IOGEGdZO3Zy=sulss/Wos LozeLue MMM / ssc IY

]a[83R1 G+ ;851F eta =SpsOMAaY SHE
“Bal SB PAS ZOPSHS L=PIDESsLNs=sievOT TL a5s994/KdL exe 0d/dp/wopuey
~40)09-$19/ 89 8.4g-FRUUYy-/Bo Fe] fio UOZEWUE AMM sd

LIFIFIOD

 

USCOXHAGEA LY = 92 e/dzay ELI GOO EINSZXEICAV Saud suds LOZELUE MM) Sd yy

18/898 1G4 (es Few =spioMASY GOST

“BS GOS99G97S =P BeALNASOIT T4S=3Sd/IAAAHOGHLO8/dp/18| 80879
-FRUNLYy-S]8] 89 B4g-/eo1Se|y-a] Aqg/Luos uOZeWe MMM sd 1y

epua>

 

YIOOOMACEALY=C ae Cae gS HIS Q6uZIdOTEW salu ss uOs UOZeLUE mam / sd RY

5}a9b 14+ EAH eW =SPIOMAA ROSE

“S=ISETTSSOPSPST=PIDRB4INacOge TL 15=J84/GAZI NG WZ08/ep/siqy284 03
~asLding-Buqnouds-coneduojag-jsiseig/uos uOZEWwe MMs sda

HIELUYDIED

 

UCONN ALV=C1a2eHayew RQOoIsHsaSOgy Tv =euis/mosuoZ2We Ma /:scaY

19] S021 G4 29 EW=s PIOMARP REST

-B=/S'96RPZTOPGPST=PIDSBALNEAIEST TP Us=48J/TaXNs LIALOG/dp/seuysiy
~UONPELIOAG adie }o-18]a0e79-sisieseig /uc7 UO ZEW AMM SdTiG

snuayog

 

HACIA LV=Ciese] a EUR KAGE LES =O gs/luOS UOZeWe MMM /scay

{BjaIeIG+ EH e wis PIOMADY BGZE

“B=ISBLOLPLOSPST=RIDRRIIN@ALSEZ T 49*J94/8Z51997408/ep/yoedyaeg
$832(¥99N-19/99P1g-318/9I29-NOSVE/uios UoZBWUE MaM/ fsdiyy

BRRUOSEG

 

YACOXONDIGd ALY = 182 2;0183 12g TO BNOIA Xd EV Sauls wos uoZzeWe MMM) / Sd Ry

18/89 2.194 /2S 2uieSPIOMARY ROT
B=ISQOOP COVES T= PI RRALN=AEU E OVT TL issyad/MINANSILOG/Op/sajaoeg
“IN H0/09-a/g11994109-sta|aIe1g-JaBa yy Woo UoTeLE MMM) /SdE

satay

 

HACOXNIdALW=c 1222/3291 BNaPdNEANOZHDZV=aUsS/wor uOZeWwe Mam /isdiay

38] 89R3t]+/PUFEW=spiOMmAaY REOe
“SIS TSPSOPErST=Pioge=aEse T as=je1/094960H409/dp/A|quiassy
“SaIOPYISN-18/BI2Ig- B94 {-O1, /WOTUOZRWWE MMs Sd) 1G

sunAWwy

 

 

  

HACOKNM dA LV=C1832| 34 IBUWETS | AdNGZ DAW Ev saw 2s /uios uoZzeuie MMM /sdy iy
SIaanE ai se

Je]AI81Q+ EHF U=ASDIOMADPRG LS
“B=ISBZPOSTEGHST=PIPSBILNBGL T 1S=301/6uexxo L080 /dp/wonun

 

    

-{ELUIUY-S]aja2eIg-jeNBeAL AA Ty /LuOo UoZe We MMM sdiy

V HINGHHOS

 

 

 

 
 

 
19-cv-03452-LGS Document17 Filed 05/16/19 Page 20 of 21

Case 1

 

 

 

PAC OO MOdALV=G189e eeu 6 Ad ONDAGZLXTY=2ugs/ivo2 VOZee Mamas /sdiqy

28/BIEIG+ PI Beu=spiO MARR REO T
“G=ITRLTSCOvSPST=pIbga4iNaalee9T 1 Us=]81/ADexdDAL0G/dpAseaeg
“[POIBE IA AY /0D UOZELUE MMM) /sdy

“JUj JaUWeA SSO

ce

 

YECOXMGdA LV =C 1898/0793 BLE A AOD LANG Liy=aues/iuos uoZeWe mimay/ {75d 14

78/93819+/B3/ Be WI=sPlOMAaWOy
“BIS STEPLOGSPST=PIDRSILN=a29p T 15=J84/qrosezzo0/dp/sied
-}8]930.19-I18 ey -AYSIML-MOMOS/Wos uozeWe MM fisd3qy

quaweag waAwedd

TE

 

HACOXADIGGALY=C B28 Clas ew gre | LINGHONSIOLy=sudgs/Wwo7 UozeLe MMs fi Sdly

$18(eI229+/B1eeW=spOMAST RE
“B=INRPETOSPLPST SPI SRY LN=aW e ET iS=i84/ANZSONHZOG/dp/alqioayoD
-$30]89219-S]o¢-/21Seyy-QeucH fos uozewe mm/s sdty

yond

ot

 

YACOXADICd AL V=G 1838 { Cay eUly E05 ROFBAGM Zeal és /WOsuGZeLUR MM isdtiu

ZeT-B=SgAEMalEB=Sy TEE
L9eSST =pigsiadsAsimiaspiomAays ZZ T18=404/ Md HSaxiNLOg/dp/suarpuy
749 [8 2B1g-3}GNI9//09-3/q Btu 1OJsUeE-O HD /wios uozewe Mam f/f sdiiy

Smale lid

6c

 

YACOXADIGd ALY =O fase] day JEUg HN ZX TAS OT VAT Y=3ulés/wo>uozee mmm /sdiy

JajHIVAG+ Ede EUIHsPlOMABHRHPIT

~“B=ASBTEPSOPEVST=PIDgRsLN=ale79e TL s=4a4/NHOTOPELOg/Up/Aquiassy
~SBIE[ ION “Sf RU ILy-13{a9 B1g-a} OO /WuoT UuoZBWE MMM SCY

33010

Sz

 

HECOXMGdALV=O lane dix eUrgEOZE/XPSNINSEW sa ss/ Os LOZewe mM ScTy

yea e1g+/esdeW=SpPlomAa ERG
“B=SSRZPSGLESPST=PID BRI N=81ee9 T418=194/Z4INZE1208/da/Aepynig
~Ja[ade1g-81q4293}109-Pa3siM|-Aysjoog/wo7 uoZeWe MMM sd

AaLOAON

ke

 

IODINE AL Y= 1a2e| diay eurR MY SOZZZVOLLAY=SUl{s/wos UozeWe MMs sony

be-gaisGAemaled=29 OT PELIZ
SCT =pibysied+AisimyasplomAaNe pe T IS=§8/pyDAIAW208/da/ajqeusojsues]
-8/9}329]109-S19/99219-XANO-AI) Wes LozeWwe mmm //sdiay

XANG AE

9%

 

VECO d AL Y= d1a22|d aeUEgG AWD LOVdO6ev=auUl gs /uoy UOZBLUB AMA sd y

JaPI2Ag- HEIN Be wespiomAawg sg
“PUTYCPISTLSPST=plb ped N=al LO T usyas/HsLLorcog/dp/rajaonsg
-S}a]8I0.1g-/ BNF Al-|Np1O]O}-1UBIN A / Was VoZeWE MMs sayy

NELNILT

SZ

 

HICOMMNIGALV=C 182k (CIOYIELU QI /CLOHA WLdZ Rell e s/s uozeUe MMM SdaTy

DL ysN|g |
4812 ING PjOS SEM YIM LdsaA Yoqes ayy paseyaund }) Teasdiggsi=aLogs’ 3
ja use” gap po xdd=jas/Gxxesz1208/22npold/da wos -uozewe Mam//'sd31y

 

ve

 

YIQOMMDIIIALY=Ci82e day we YG AL OADIETE = Sut 7S /LWWOT UOZELUB MMM Sdaty

Jase IG+ENSe es plOoMABy ETE
“SS BR LOPLeSpSt=pib yes LA=al Tb T is9ya1/EHSOUGHLOR/dp/sazeyaeN
-Jo/89e/9q-{ 20 Be ApS) BU uy-)ooI84 /WOT UOZeLUE Mma sdyy

100084

£¢

 

WACOXADIIdAL 2G a2e|diay ze Ug idg i PZIV AI? V=3 Uses UoZeLue MMM Sdiy

JS]9I biG +eI DeLU=S ploMmASYy yz
83458 7SS7Or6rs T=eby gs LN=adZO7 TL 15481/S 1 S4HNIAZ Od /dp/uapessapup}
Bid -Suadp py 3-3 |qH3a9]| 05-8] GeuUUosuezs | -JOPMwL fos uoZeLUE mn) Ss

JOpKELLH

tz

 

YICOUIGgALY=c 9 2e dase ug yZ EON LOW AAXSOTY=aul/s/Wos uCZzeLue MmAM/fsduay

1913/8381 G+/eo/de Ww =spiOMASY ROL T-2
=JPRGESTOPOPST=PIb egy LN=aldUiudis eA ABU =J24/GASD6d L08/dp/siajase1g
~19]2I2.19 -LEeAl-al2D-|Bq0| o/WoTUOZeLUe Ma /SdaYy

JHEP Lq9|9

tT

 

HICH ALY=c 822 ay eURS TZ AIAN LO TWO? W=aigs/wioo uOZeLUE AMn//:SdyY

38 /9321G+/EI BEWU=SBIOMARY Yps T
“B=ASHCTSCOVEPST=PIDBRILN =e PLT EF Us=Jauu/IMOXeZELOg/dp/ayqiayeap
~asuding-wopuey-jajade1g-Alsim | {oy uozee Mam isda

asnoysueny
qunoasig [2qo19

te

 

WIOOOINGdA LV =Ols22 (da eueg so TZ Me Yok y= Es /WOs wOZE Ee MM SCY

T=UP RSIS BI Egg 7 HIE SBUISs PlOMAa RPE
“BHISZLOSPOSAPST=PIDSALN=BEbE T U8=J84/NSNS HN LOd/dp/laeqeig
“237 Zyaq-Ssausng-ApwWes-pyyo /uioy uozewe MMM) sdiy

‘TIYSSE T8009

61

 

PICOXAAAdALY=C1B2e]C384 UPR II AGINEOIWIT Lys (s/usoo uozewe MM/S) 4

78/85019+/231g PUSS LOMARaOE
“BIS QPEPPLEGPST=PIDRRIIN=AOE” 1 as=484/ AI XL 91209 /dp/ajqnaaye>
~3)Q PM OISUE 4-221 Be y)-yajaoeg-1]4s4/uo7 uOZeUE MMM fsdy

uBys4

aT

 

 

YIGOXN DAC ALW=c1222|s2eUNS AD APS ROGON Dy aw ss/moo‘uOZe ie Aman /isdiqy

38/89 B1Q+/BI el =spiomAaR (OZ
“BAPRPOSTOPGPST=PIOR BALN=BL0Z T1S481/MWIAIXINLOd /dp/lajaorig

 

~S]BUNUy-215 B]3-|NJ4Oi05-a] ApS /uOduoZeWe Mam //sd1u

 

afAut

 

at

 

 

 
19-cv-03452-LGS Document17 Filed 05/16/19 Page 21 of 21

Case 1

 

PIII Gd AL Weq1ese|daxeuUrgnz3vEAIOAKO TY =o Ls OF UOZEWE MAM/ isd ly

JalaIVIGQ+ esse =splOMADY VOGT
“B=ISPEELEIGSVS L=PIOBALN=ALOGT T 1S=ja4/pzArie(c00/dp/woauyy
~JP0IS BAL ABS 19-3190 ig -asliding Woo WOze Lae Manaas sd yyy

ya4i1q suoyuUeUz

SP

 

PIGOKADICd AL Y=C1892|d 199 18UNg f ASEM GOSSIADY =a 1s/ube Wore MMM sd}

TH SIE FEB EUL=EPlOMADN REPT

“BHISRESHSAPEPSE=PibRs4IN=alecee T As=y8s/WOEINDTZOd/dp/Aeorew
“SLU20 SUBJ | -OXI]-JAaMSl-549/BI21g -BaDWOAMA/WOD VOZeWe MMM//sdiiy

ST Buosun,

 

HICOOIdALY=Clasedaeuregs SOL SOOV THB Y=8tu 25/LU0T OZER MA /SC1IY

S1B/SIBIG+/ EN SEW=SpPloMmASHQ?

-S=ITQPETOSPLVST=PINRRILN=AEZ L as=ses/zrxrs zoe /dp/Aepyyg
“A1Q29|,02-as idins-jajawag-snoul wm /WosuOZzeWe MMM /):sdiig

wople,

id

 

WRCDODICdALV=C late aye uby LANAPAIAZOWEV=att 23/Wdo LaZeWe mam/ sy yy

JAD BAQ+ PI FRURSPIOMAD Ro He

“B=ISREGHSOVSPST RIDER LN=siL6Pe TU sSye1/AEHSZs1Z08/ep/a4rt
-jama-Ajpes Be SwJOJsuelss-Sjajazvig-uendoes/Wwos uozewes MMm//sdiqy

upngoe,

tv

 

HIGOXNPIGdALV=0 javedzax eure sperlLHFagodSe vas wes WOT HOZBWE MAM, Sa }E

THISCyBILN=BEOOS O00
ap use Gp DA"xdd=Ja4/TAMXc1Z0g/19npoid /d8 fos ‘uozeWe aM SCY

fonyornx

1?

 

HOMO AL y=Qi27 bd BB GUSHZ NYA AGL 23 Wig S/UIO7 UOZELUE MAM SOs}

Teosdggyin=a1ods O00 =
wR Tuse quay OA" xdd=jar/4ssaosrzon/npoid /da fies uozeWe mas sdyyy

PRAiq-aapwasyy,

oF

 

WACO dALY=d1e2e[dyayeung ed MVPZSAMALLSAW=3ULS/WOo LeZzeWe mam/ /:schyiy

5/958) 9+ |B BELI=s PIOMARY BESS

~BISRSSTH LEIS T=DIDBRILN=31dGST T 18=424/7WYH/ ANLOR/dp/siajejesg
“351M { -[BWUly-DISB|Ay-O yf Os WOZRWE MMM sca

Doon

6E

 

HACOXADIO ALY =C182 21d a eUng SINSZMIZOOXSSZy=sU és/woy vozeWE MMM fsdhy

18,2224 +] e31BeW=sp30MATY VOGT

HEISRESPZOPGPST=PIDSBILN=SCOST T IS=Je4/ONENG WN CO8/dp/uaLesiepuly
lq -SUBIDIIYD-31q 1981/09-3/G2 LUJOjsUes) -SyajaIBG/WOFUOZTAWE MAMAS sdiy

THC BHREWASIML

SE

 

HIG OXMOdALY=f292]d] 8918304 / HBBAdIDWIEV=aW 5 os UOTRWe MMM /-sd1ay

}a/ S981 G+] 2d BW aSPIOMADRCRT
“B=ISRGLSZOPSPST SPINS LN =8 EBT T193J81/SZAKNGNLOS/Up/u071EN
-Aljamaf-1ajeaeg-siajaqeig-jeoBeAy/Wos BoZeWe MMM sdqay

X QUBI0L

3

 

HACOKMINGd ALY =G1a2e [day 1eUrg MYO TEHITADINECEV= 3S /LOD UOZee MMM SRY

SL-g=is gAeMajes=se
GESZLOZSST=pIb'gzIAd-AasIMa-zspIOMAaY £6L°TI5=484/Td AGNTIZO8/dp/ewluy
“UBGiA-J8/ade1g-1SIm | -QNITIa fies uazeWe Mam /sdq yy

asodiadns

9E

 

BIGOMAPIIdALY=Glaze(diayeuUROAAOTXENCOAL 2 yea ¢S/WOT UOzeWe MMM) /-sdyy

Taasdygiin=aleogs Goo 3
fy use Gap OA xdd=jo1/xqysxsiZ00/Rnposd/dB wos uozewe mmm /sdyy

WoOdNg3S

St

 

HITDODO ALY =d ese day eurY MaCISEX LH UN =dw s/ulos uoTeWe MMM /scLY

3ajBIIG+/EISeW=sPIOMASWLR RI

“B-ISSPSSTOVEPST=PIb ess LNHBBOT TL 45=484/Z0809H1209/dp/aiqnzayic5
“B)QeuO Sue | -S$papSseig -|Hplor0D-eyeqng /wWoy uozeue MMM / /sdyyy

FAIWH ONS

vE

 

 

BITDOD dA LY = O1aae1e1ey ELUNE) LS eWO7dOILEZ Yass Ga LoZeWe MMs) SdaHy

£9-S=ISRARMALES=9R 5
eseso7oe t=pliegzied+Aisimj=splomAaya ¢9 TL 1S=Je4/ ,SH4eNIZO8/Cp/iaja2e1g

 

~OFT-JeMa/l-$93]99219-|NLOjo7-UdIZUNIYy/WOD UoZeWUE MMM fsdt1y

 

NOINGY

 

3

 

 
